The Public Service Commission has heretofore, by order made upon its own motion, commenced an investigation under section 66 of the Public Service Law, concerning the operation of the business of the New York State Electric & Gas Corporation. The corporation has commenced an action for an injunction restraining the investigation. The Special Term has denied a motion for a temporary stay; an appeal has been taken from that order. This is an original motion for a stay pending the decision of the appeal in this court. Certain prospective witnesses ask to have subpoenas quashed or suppressed in connection with the same investigation. This was denied in the court below, an appeal has been taken and a stay asked. Motions denied. Hill, P. J., MeNamee, Crapser, Bliss and Heffernan, JJ., concur.